Citation Nr: 0114843	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision that 
awarded the veteran an increased rating, from 30 to 50 
percent, for his service-connected PTSD.  He responded with a 
February 2000 notice of disagreement, and was sent a May 2000 
statement of the case.  He then filed an August 2000 VA Form 
9 (Appeal to the Board of Veterans' Appeals) perfecting his 
appeal.  

Within his August 2000 substantive appeal, the veteran 
requested a personal hearing before a Member of the Board.  A 
hearing in this matter was scheduled for June 29, 2001; 
however, the veteran withdrew that hearing request in April 
2001.  See 38 C.F.R. § 20.704 (2000).


REMAND

The veteran seeks an increased rating for his service-
connected psychiatric condition.  In March 2001 and May 2001, 
he submitted VA psychiatric treatment summaries authored in 
March 2001 and April 2001 by his treating VA psychiatrist, 
which concerns the veteran's service-connected post-traumatic 
stress disorder and treatment therefor.  This evidence is 
obviously relevant to the pending issue on appeal, but has 
not yet been considered by the agency of original 
jurisdiction, and the veteran did not waive this requirement.  
Thus, a remand is required for agency of original 
jurisdiction consideration of this newly submitted evidence.  
38 C.F.R. § 20.1304 (2000).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

A preliminary review of the evidence added to the record 
since the veteran's last VA rating examination in November 
1999 (to include the VA treatment summary referred to above), 
reflects that, in addition to PTSD, the veteran also has been 
diagnosed with major depressive disorder.  Although the 
veteran's treating psychiatrist assigned a single Global 
Assessment of Functioning Scale (GAF) score of 40 for both 
disorders in his March 2001 report, the examiner did not 
address whether it is medically possible to distinguish the 
symptoms and effects of the service-connected PTSD, the 
condition currently under consideration, from the 
additionally diagnosed condition.  The Board emphasizes that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
back condition.  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102 (2000). 

Under these circumstances, and in view of the additional 
duties imposed by the Veterans Claims Assistance Act of 2000, 
the Board finds that the veteran should undergo further 
evaluation of his service-connected PTSD to obtain an opinion 
relevant to the points noted above, as well as to obtain 
findings that are responsive to the applicable rating 
criteria.  The appellant is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant fails to report to any scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination(s) sent to the appellant.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  In this case, the record indicates that the veteran 
has received treatment from the VA Medical Center (VAMC) in 
Durham, North Carolina, but that (other than the psychiatric 
treatment summary referred to above) actual treatment records 
from that facility beyond November 1999 have not been 
received.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

While the matter is in remand status, the RO should also 
obtain and associate with the record all pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant has received 
treatment, to include the Durham VAMC, as 
well as from any other source(s) or 
facility(ies) identified by the appellant.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and he and his representative should be so 
notified.  The appellant is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
further examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for the 
appellant to undergo VA psychiatric 
examination to obtain an assessment as to 
the full nature and severity of his 
service-connected psychiatric disorder.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All indicated studies and 
tests (to include psychological testing, 
if appropriate) should be accomplished, 
and all clinical findings should be 
reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  If depressive disorder 
and/or any other psychiatric disability is 
diagnosed, the examiner should 
specifically indicate whether it is 
medically possible to distinguish the 
symptoms and effects of the veteran's 
service-connected PTSD from each 
additionally diagnosed psychiatric 
condition.  If so, the examiner should 
indicate the percentage of GAF score 
impairment due to PTSD; if not, the 
examiner should clearly so state.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the examination(s) 
sent to the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action deemed warranted by the record, 
the RO should adjudicate the claim on 
appeal in light of all pertinent evidence 
(to specifically include all that 
associated with the record since the May 
2000 Statement of the Case) and all 
pertinent legal authority (to 
specifically include that cited to 
herein).  If the appellant fails to 
report for any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

7.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction, 
he and his representative must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his claims file is returned 
to the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process 
and to accomplish additional development and 
adjudication, and it is not the Board's intent to 
imply whether the benefits requested should be 
granted or denied.  The veteran need take no action 
until otherwise notified, but he may 
furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




